DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lange (US 2018/0183301 A1).
RE claim 1, Lange teaches a motor 1 (Figs.1-4 an ¶ 3) comprising: a rotating shaft 23 provided in a rotatable manner; a rotor 10 that rotates integrally with the rotating shaft 23; a stator 8 that rotationally drives the rotor 10 and a motor casing 2 that is a cylindrical body (Fig.3) for accommodating the rotor 10 and the stator 8, and has, on an outer circumferential surface of the motor casing, ribs 22 extending in a circumferential direction (Fig.3).



RE claim 3/2, Lange teaches top portions of the ribs 22 are provided to be flush with top portions of the cooling fins 4 (see Figs.2, 3 for top surface of ribs 22 are substantially flush with top portion of cooling fins 4).

RE claim 4/1, Lange teaches the ribs 22 have a hole (Fig.3).

RE claim 5/1, Lange teaches the ribs 22 have a recessed shape (hole, see Fig.3).

RE claim 6/1, Lange teaches the ribs 22 are provided at a side of the motor casing 2.

RE claim 7/1, Lange teaches the ribs 22 are provided on an underside of the motor casing 2 (see Fig.3. The underside is a position relative to the motor frame, underside or upper side can varied depending on orientation of the motor housing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lange in view of Baba et al. (US 2019/0081519 A1).
RE claim 8/1, Lange teaches the stator 8 and the rotor 10 are disposed to be opposite to each other with a gap (G) interposed between the stator 8 and the rotor 10 in a direction 24 parallel to the rotating shaft 23 (Fig.5).
[AltContent: arrow][AltContent: textbox (Gap (G))]
    PNG
    media_image1.png
    524
    789
    media_image1.png
    Greyscale

Baba teaches stator 100 has a configuration in which a plurality of iron core pieces 10 around which respective coils 2 are wound are disposed in a circumferential direction and the iron core pieces 10 are resin-molded (¶ 195). Baba suggested that such stator is capable of inhibit an increase in magnetic resistance in response to compressive stress (¶ 8, 10). Furthermore, the duplication of winding would further increase efficiency of stator.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lange by having the stator has a configuration in which a plurality of iron core pieces around which respective coils are wound are disposed in a circumferential direction and the iron core pieces are resin-molded, as taught by Baba, for the same reasons as discussed above.

.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lange (US 2018/0183301 A1) in view of Kaminski et al. (US 2007/0278879 A1).
RE claim 10, Lange teaches a motor 1 (Figs.1-4 and ¶ 3), wherein the motor includes a rotating shaft 23 provided in a rotatable manner, a rotor 10 that rotates integrally with the rotating shaft 23, a stator 8 that rotationally drives the rotor 10, and a motor casing 2 that is a cylindrical body (Fig.3) for accommodating the rotor 10 and the stator 8, and has, on an outer circumferential surface of the motor casing 2, ribs 22 extending in a circumferential direction (Fig.3).
Lange does not teach the intended purpose wherein the motor is being utilized in a compressor for the purpose of driving the compression unit and compresses fluid.
Kaminski evidenced that motor is well-known for being utilized in a compressor for the purpose of driving the compression unit and compresses fluid because electrical machine provided advantageous over mechanical drives (i.e., gas turbines) in operational flexibility (variable speed for example), maintainability, lower capital cost and lower operational cost, better efficiency and environmental compatibility. Additionally, electric drives are generally simpler in construction than mechanical drives, generally require a smaller foot print, may be easier to integrate with the fluid transport apparatus, may eliminate the need for a gearbox, and/or may be more reliable than mechanical drives (¶ 3, 27 and Fig.1).


RE claim 11/10, Lange in view of Kaminski has been discussed above. Lange further teaches motor casing 2 has opening portions on both sides of the motor casing 2 and a plurality of cooling fins 4 that are arrayed on an outer circumferential surface of the motor casing 2, the cooling fins 4 extending side by side from one opening side to the other opening side of the motor casing 2, and wherein the ribs 22 intersect the cooling fins 4 so as to be formed integrally with the cooling fins 4 (Fig.3).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lange in view of Kaminski as applied to claim 10 above, and further in view of Fujioka et al. (US 2011/0300012 A1).
RE claim 12/10, Lange in view of Kaminski has been discussed above. Lange does not teach the compression unit has a turning scroll, which supports an end portion of the rotating shaft and performs a turning motion due to rotation of the rotating shaft, and a fixed scroll disposed to be opposite to the turning scroll, wherein the turning scroll and the fixed scroll have respective mirror plates and spiral lap portions provided to be upright on the mirror plates, and the lap portions are provided to intermesh with each other.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lange in view of Kaminski by having the compression unit has a turning scroll, which supports an end portion of the rotating shaft and performs a turning motion due to rotation of the rotating shaft, and a fixed scroll disposed to be opposite to the turning scroll, wherein the turning scroll and the fixed scroll have respective mirror plates and spiral lap portions provided to be upright on the mirror plates, and the lap portions are provided to intermesh with each other, as taught by Fujioka, for the same reasons as discussed above.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lange in view of Kaminski as applied to claim 10 above, and further in view of Baba et al. (US 2019/0081519 A1).

Baba teaches stator 100 has a configuration in which a plurality of iron core pieces 10 around which respective coils 2 are wound are disposed in a circumferential direction and the iron core pieces 10 are resin-molded (¶ 195). Baba suggested that such stator is capable of inhibit an increase in magnetic resistance in response to compressive stress (¶ 8, 10). Furthermore, the duplication of winding would further increase efficiency of stator.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lange by having the stator has a configuration in which a plurality of iron core pieces around which respective coils are wound are disposed in a circumferential direction and the iron core pieces are resin-molded, as taught by Baba, for the same reasons as discussed above.

RE claim 14/13, as discussed above, Baba teaches the iron core pieces 10 are formed of an amorphous metal (¶ 32).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834